EXHIBIT 1.02


AMENDMENT NO. 1 TO
SERIES B CONVERTIBLE PREFERRED STOCK
SUBSCRIPTION AGREEMENT

This AMENDMENT NO. 1 (this "Amendment") with respect to the Series B Convertible
Preferred Stock Subscription Agreement (the "Agreement") dated August 26, 2004,
between Moscow CableCom Corp. (formerly known as Andersen Group Inc.), a
Delaware corporation (the "Company"), and Columbus Nova Investments VIII Ltd., a
Bahamas company ("CN" and together with the Company, the "Parties" and each
individually a "Party"), is made and entered into by the Parties as of December
1, 2004.  Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Agreement.

WHEREAS, as a result of the application of the National Association of
Securities Dealers, Inc. Rule 4351, the voting rights of the Series B Preferred
Stock may be less than one (1) vote per share, and

WHEREAS, the Parties would like to amend the Agreement to reflect this change in
the voting rights of the Series B Preferred Stock, in accordance with the terms
and conditions of this Amendment;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
intending to be legally bound hereby, the Parties agree as follows:

1.                  Amendment to the Certificate of Amendment

The Parties hereby agree to amend the Agreement to provide that each share of
Series B Stock shall have such number of votes equal to the quotient (rounded to
the nearest five decimal places) of $5.00 divided by the closing bid price of
one share of Common Stock reported in The Nasdaq Stock Market for the last
complete trading session prior to the Closing Date; provided, however, that a
share of Series B Stock shall not be entitled to a greater number of votes than
the number of votes to which a share of Common Stock shall be entitled, and,
provided further, that, if the holders of shares of Series B Stock are entitled
to vote as a separate class with respect to any matter, each share of Series B
Stock shall, for purpose of such vote, be entitled to one vote on such matter. 
The form of the Certificate of Amendment is hereby amended and restated in its
entirety to reflect the foregoing and is attached hereto as Attachment I.

2.                  Amendment to the Purchaser's Conditions to Closing

Section 6.03 of the Agreement shall be amended by adding condition 6.03(h),
which shall state as follows:

"(h) The Purchaser shall have received irrevocable proxies, substantially in the
form of Attachment III to this Agreement, from stockholders of the Company with
respect to 800,000 shares of Common Stock (or such lesser number of shares that,
together with (i) the 200,000 shares of Common Stock that are subject to the
Irrevocable Proxy and Power of Attorney dated December 1, 2004, among the
Purchaser, Oliver Grace, Jr., Francis E. Baker and The Anglo American Security
Fund, L.P., and (ii) the votes to which the New Securities are entitled when
voting as one class with the Common Stock, shall have such number of votes equal
to the number of votes to which 4,500,000 shares of Common Stock are entitled as
of the Closing Date)."

Attachment III to the Agreement shall be in the form of Attachment II to this
Amendment.

3.                  Release

Subject to satisfaction or waiver of condition 6.03(h) of the Subscription
Agreement (or the deemed satisfaction or waiver of such condition in the event
of the Closing of the Transactions), each of the Parties confirms that it shall
have no claim outstanding against the other Party or any of its Affiliates for
breach of the provisions of the Agreement that are amended pursuant to this
Amendment and each Party waives all and any rights it has to bring a claim for
breach by the other Party of the provisions of the Agreement that are amended
pursuant to this Amendment.

4.                  Governing law

            This Amendment shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

5.                  Counterparts

            This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

            COLUMBUS NOVA INVESTMENTS VIII LTD.

            By __/s/ Andrew Intrater
            Name:  Andrew Intrater
            Title: 
Attorney-in-Fact                                                 

            MOSCOW CABLECOM CORP.         

            By _/s/ Oliver R. Grace, Jr.    
            Name:  Oliver R. Grace, Jr.
            Title:  Chief Executive Officer   